UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 24, 2013 Commission File Number: 1-5273-1 Sterling Bancorp (Exact name of Registrant as specified in its charter) New York 13-2565216 (State of other jurisdiction (IRS Employer of incorporation) Identification No.) 650 Fifth Avenue, New York, New York 10019-6108 (Address of principal executive offices) (Zip Code) (212) 757- 3300 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c) TABLE OF CONTENTS ITEMS 2.02 AND 7.01 RESULTS OF OPERATIONS AND FINANCIAL CONDITION AND REGULATION FD DISCLOSURE ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS SIGNATURE EXHIBIT INDEX PRESS RELEASE ITEMS 2.02 AND 7.01 REGULATION FD DISCLOSURE On January 24, 2013, the Company announced its financial results for the fourth quarter and year ended December 31, 2012.The Company’s press release announcing these results and containing certain other information is included as Exhibit 99.1. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits Press release dated January 24, 2013.The press release is furnished pursuant to Items 2.02 and 7.01, except that the unaudited consolidated balance sheets as of December 31, 2012 and unaudited consolidated statements of income, comprehensive income and changes in shareholders’ equity for the twelve months ended December 31, 2012 on pages 8, 9, 10 and 11 of the press release shall be deemed “filed” for purposes of the Securities Exchange Act of 1934 rather than furnished pursuant to General Instruction B.2 of Form 8-K. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DATE: January 28, 2013 BY: /s/JOHN W. TIETJEN JOHN W. TIETJEN Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number 99.1Press Release dated January 24, 2013
